Citation Nr: 1639081	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a pellet wound to the penis (now characterized as deformity of the penis due to a pellet wound).

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) (also claimed as anger problems, insomnia, anxiety, and chronic mental illness).

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder and as a residual of a pellet wound to the penis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1976 to July 1977.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and an April 2013 rating decisions issued by the RO in Louisville, Kentucky.  Jurisdiction over the case has since been returned to the RO in Houston.

Initially, the Board notes that the RO denied service connection for residuals of a pellet wound to the penis in a March 1997 rating decision and denied reopening that claim in a January 2005 rating decision; however, it has been determined that the current erectile dysfunction claim was a new claim, as opposed to a part of the request to reopen that original compensation claim.  In addition, the issue on appeal originally adjudicated by the RO as entitlement to service connection for PTSD has been recharacterized to consider any psychiatric disorder, given the current psychiatric diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A videoconference hearing was held before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence and a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA and non-VA treatment records, as detailed in the directives below.

Regarding the psychiatric disorder claim, the Veteran has not been afforded a VA examination.  He has contended that he developed a psychiatric disorder following an incident during basic training where his drill instructor shot a pellet gun at him that ricocheted off his helmet that he was sitting on and hit him.  He has submitted a written statement from a fellow unit member regarding his recollection of the incident.  See, e.g., December 1995 original claim; December 2009 written statement; May 2011 written buddy statement; June 2016 Bd. Hrg. Tr. at 5-9.

The VA treatment records show diagnoses including PTSD, possible PTSD by history, bipolar disorder, adjustment disorder not otherwise specified (NOS), anxiety disorder NOS, cannabis use, alcohol use, and a personality disorder.  See, e.g., VA treatment records from August 2009 (Dr. MR); November 2009 (social worker); August 2011 and May 2012 (Dr. Y-S); November 2012 (Dr. PG); December 2013, February 2014, and July 2016 (Dr. RD).

The Board acknowledges the July 2016 VA treatment record from Dr. RD indicating a relationship between the Veteran's PTSD and the reported in-service event.  However, the record contains conflicting medical opinions about the PTSD diagnosis that were not fully addressed in that opinion.  For example, Dr. PG indicated in the November 2012 VA treatment record that many of the Veteran's symptoms and history (including violence and irritability) suggest a personality disorder, as his symptoms appear very stable over time and are not consistent with a particular Axis I diagnosis.  In December 2013, Dr. RD initially assessed the Veteran with bipolar disorder, possible PTSD by history, and a personality disorder, among other things, diagnoses which continued until the July 2016 VA treatment record.  She did not explain the change in diagnosis to PTSD alone or otherwise discuss the personality disorder in providing the opinion.

Based on the foregoing, there is evidence that the Veteran may have a psychiatric disorder that is related to his military service.  Therefore, a VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with all outstanding notice for his claim. The letter should provide him with the relevant provisions for service connection for PTSD based on in-service personal assault.

2.  The AOJ should contact the National Personnel Records Center, the Records Management Center, or any other appropriate facility to request any inpatient and outpatient records (to include x-ray reports) from the field hospital that supported the Marine Corps Recruit Depot in San Diego, California, and any related training facility at Camp Pendleton dated from June 1976 to December 31, 1976.  See, e.g., December 1995 original claim and May 2011 and March 2012 written statements (Veteran and fellow unit member reported that in-service incident happened during basic training exercises in California).  It is noted that the previous search for clinical records appears to have been only for records at the Naval Hospital at Camp Lejeune, North Carolina.  See February 2013 3101 printout.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his penis and psychiatric disorders, including any treatment during a period of incarceration, at the Wilford Hall Medical Center, and from any non-VA psychiatrist.  See, e.g., August 2009 and March 2016 VA treatment records; June 2016 Bd. Hrg. Tr. at 9 (Veteran reported going to Wilford Hall Medical Center shortly after service, but unclear if he actually received treatment there).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.  The request for VA treatment records should include a search for any records from the San Antonio/Audie Murphy VA Medical Center dated from July 1977 to 2003 based on the Veteran's reports of VA treatment beginning in 1977.  See, e.g., December 1995 original claim (Veteran reported treatment at this facility), November 2009 written statement (Veteran reported that he received treatment at this facility since 1977); see also March 2013 request for VA treatment records (record request was only for treatment records dated from 1977 to 1978).  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he developed a psychiatric disorder following an incident during basic training where his drill instructor shot a pellet gun at him that ricocheted off his helmet that he was sitting on and hit him.  He has submitted a written statement from a fellow unit member regarding his recollection of the incident.  See, e.g., December 1995 original claim; December 2009 written statement; May 2011 written buddy statement; June 2016 Bd. Hrg. Tr. at 5-9.  The VA treatment records show diagnoses including PTSD, possible PTSD by history, bipolar disorder, adjustment disorder not otherwise specified (NOS), anxiety disorder NOS, cannabis use, alcohol use, and a personality disorder.  See, e.g., VA treatment records from August 2009 (Dr. MR); November 2009 (social worker); August 2011 and May 2012 (Dr. Y-S); November 2012 (Dr. PG); December 2013, February 2014, and July 2016 (Dr. RD).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record.  The examiner should also address the conflicting medical evidence regarding the PTSD diagnosis in the November 2012 (Dr. PG) and December 2013 and July 2016 (Dr. RD) VA treatment records.

For each diagnosis identified other than PTSD or a personality disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to any personal assault that he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor, including personal assault if found.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination or obtaining a VA medical opinion.  See February 2013 VA genitourinary examination report.

6.  The case should then be readjudicated by the AOJ, including all evidence received since the March 2013 Statement of the Case and Supplemental Statement of the Case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



